ORDER

Janet K. Hufenbach having complied with the court’s order of April 4, 2007, dismissing her petition for review for failure to file a Fed. Cir. R. 15(c) Statement Concerning Discrimination.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The court’s April 4, 2007 order of dismissal and the mandate are hereby, vacated and recalled, and the petition for review is reinstated.
(2) The Merit Systems Protection Board should compute the due date for filing its brief from the date of filing of this order.